Citation Nr: 0613840	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis 
(hepatitis B or c), including as secondary to service-
connected diabetes mellitus or to herbicide exposure.

2.  Entitlement to an increased (initial) rating for diabetes 
mellitus, now rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1970.  He also served from February 1971 to May 
1972, but as discussed in a March 2005 RO administrative 
decision, VA benefits based on that period of service are 
barred due to the character of the veteran's discharge from 
that period of service.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 RO decision that denied an 
application to reopen a claim for service connection for 
hepatitis.  In April 2005, the RO reopened the claim based on 
new and material evidence (including 1974 VA treatment 
records).  The Board concurs with the reopening.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  On reopening, 
the RO denied service connection on the merits, including 
hepatitis B and C on a direct basis and based on herbicide 
exposure.  The veteran testified before the Board in April 
2006.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

Service connection for hepatitis

The veteran has testified that he had fatigue, flu-like 
symptoms with sore throat and fever, jaundice, nausea, 
diarrhea, and weight loss during active service.  He has also 
testified that he was diagnosed with hepatitis in 1970 but 
that those records do not appear to be included with his 
service medical records.  He also states that he was exposed 
to blood from the bodies of dead soldiers during service.  He 
maintains that he sought treatment at VA facilities after 
service on several occasions, but that he could not locate 
those records.  

The veteran's service medical records show that in May 1970, 
he was seen for fever, chills, headache, and nausea that had 
been present for about two days.  He had been unable to keep 
anything in his stomach.  Later in May 1970, when seen for 
complaints of urethral discharge, the impression was 
gonococci.  See Junstrom v. Brown, 6 Vet. App. 264 (1994) 
(noting definition that gonorrhea is a purulent urethral 
discharge that usually appears two to 10 days after sexual 
exposure).  

First, the RO should seek to obtain additional medical 
records.  

The veteran wrote in a November 1999 application for benefits 
that he was treated for hepatitis and liver disease from 1998 
to 1999 by Dr. Tannebaum of the Physicians Center in Marerro, 
Louisiana.  It does not appear that records have been 
requested from Dr. Tannebaum or the Physicians Center.  
Therefore, on remand, the RO should seek to secure those 
records.  

The record also indicates that the veteran's primary care 
provider with regard to his hepatitis and liver problems has 
been the Ochsner Hospital or Clinic in New Orleans, 
Louisiana.  The RO has attempted to secure the records from 
Dr. James Eason at the Ochsner Clinic on several occasions, 
all without success.  The RO has also informed the veteran of 
its inability to secure those records and has requested that 
he provide those records.  At his April 2006 hearing, the 
veteran indicated that he wished to submit records from the 
Ochsner facility.  VA has satisfied all duties to assist the 
veteran with regard to the records from the Ochsner Clinic or 
Hospital.  See 38 C.F.R. § 3.159 (2005).  But in light of the 
remand for records from another non-VA medical provider the 
RO should attempt to secure records from the Ochsner facility 
once again.  The Board reminds the veteran that the duty to 
assist is not a "one-way street" and that he should provide 
any relevant evidence to which he may have access.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, a VA examination is needed.

The service medical records show that in May 1970, the 
veteran was seen for fever, chills, headache, and nausea that 
had been present for about two days.  He had been unable to 
keep anything in his stomach.  Later in May 1970, when seen 
for possible venereal disease with complaints of urethral 
discharge, the impression was gonococci.  See Junstrom v. 
Brown, 6 Vet. App. 264 (1994) (noting definition that 
gonorrhea is a purulent urethral discharge that usually 
appears two to 10 days after sexual exposure).  There are 
several mentions of burning on urination during service (July 
1969, August 1969).  On an October 1970 re-enlistment 
examination, the veteran reported having had jaundice and 
venereal disease.  

On VA treatment in August 1974 for a two-week episode of 
fatigue and loss of appetite, the veteran reported having had 
hepatitis three times since 1973.  The veteran also reported 
having had hepatitis during service in Vietnam and the 
possibility that it was due to water or food intake.  The 
diagnosis was infectious hepatitis, rule out alcoholic 
hepatitis.

In 2000, the veteran was diagnosed with end-stage liver 
disease secondary to chronic active hepatitis C.  An April 
2000 liver biopsy pathology report diagnosed moderate chronic 
hepatitis C with cytoplasmic cholestasis with cirrhosis.  The 
veteran stated that the pathology report was from his primary 
care provider at the Ochsner Hospital.  In December 2000, he 
underwent orthotopic liver transplant.  

The Board notes that in March 2002, the RO also denied 
service connection for liver damage as secondary to service-
connected diabetes mellitus.  

Therefore, on remand, the RO should schedule the veteran for 
an examination to determine whether there is any relationship 
between the veteran's current hepatitis and the findings 
during his active service.

Increased (initial) rating for diabetes mellitus

In November 2001, the RO awarded service connection and a 
20 percent rating for diabetes mellitus.  In December 2001, 
the veteran specifically disagreed with the 20 percent rating 
assigned for diabetes mellitus.  See 38 C.F.R. § 20.201 
(2005).  

When service connection is awarded, a veteran may disagree 
with the assigned disability rating.  This disability rating 
is "downstream" from the issue of service connection, and 
thus a separate, jurisdiction-conferring notice of 
disagreement would be needed with regard to any question as 
to the disability ratings assigned to gastroenteritis and a 
deviated nasal septum.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  In this case, the December 2001 
notice of disagreement gave rise to an appeal regarding the 
20 percent rating assigned for diabetes mellitus.  Therefore, 
the Board must remand the case for appropriate action so that 
the veteran may have the opportunity to complete an appeal as 
to this issue, if he so desires.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 19.26 (2005); Manlincon v. West, 12 Vet. 
App. 238 (1999).

Also, VA must notify the claimant and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  VA should indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On remand, and before the issuance of the statement of the 
case, the RO should notify the veteran in accordance with 
38 U.S.C.A. §§ 5103, 5103A, and 5107 and 38 C.F.R. § 3.159.  
This notice should be specifically tailored to the claim for 
an increased (initial) rating for diabetes mellitus (now 
rated 20 percent).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Seek to obtain records of treatment 
for the veteran from (1) Dr. Tannebaum 
of the Physicians Center in Marerro, 
Louisiana, from 1998 and thereafter; and 
(2) the Ochsner Hospital or Clinic in 
New Orleans, Louisiana, from 2000 and 
thereafter.

2.  Schedule the veteran for an 
examination to determine whether there 
is any relationship between the 
veteran's current hepatitis and findings 
during his active service (such as 
gonococci).  Provide the claims folder 
to the examiner.  The examiner should 
discuss whether it is at least as likely 
as not that the veteran's current 
hepatitis is caused by, aggravated by, 
or related to findings of gonococci 
during the veteran's service.

3.  Notify the veteran in accordance 
with 38 U.S.C.A. §§ 5103, 5103A, and 
5107 and 38 C.F.R. § 3.159.  This notice 
should be specifically tailored to the 
claim for an increased (initial) rating 
for diabetes mellitus (now rated 
20 percent).  The notice must: (1) 
inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, 
or something to the effect that the 
claimant should "give us everything 
you've got pertaining to your 
claim(s)."  

4.  After the appropriate opportunity 
for response, issue the veteran and his 
representative a statement of the case, 
pursuant to 38 C.F.R. § 19.26, with 
regard to the November 2001 RO decision 
that assigned a 20 percent rating for 
diabetes mellitus.  Advise the veteran 
and his representative of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2005).  
Inform the veteran that he must file a 
substantive appeal within the 
appropriate period of time in order to 
perfect his appeal of this issue.

5.  Also, readjudicate the claim for 
service connection for hepatitis.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for a response.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


